Title: From George Washington to William Heath, 24 August 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters Kings Ferry Augt 24th 1781
                        
                        Colo. Pickering is in want of Three Travelling Forges to compleat the number for the Troops on this side the
                            River, I wish you to supply them from your Command, and have them replaced from West Point, where there is a number that
                            may be fit for service with very small repairs.
                        I am Sir Your Most Humble Servant
                        
                            Go: Washington
                        
                    